NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4537-19

ELAINE TRIVISANO, a single
woman,

          Plaintiff-Appellant,

v.

CITY OF ATLANTIC CITY,

     Defendant-Respondent.
___________________________

                   Argued November 30, 2021 – Decided December 16, 2021

                   Before Judges Vernoia and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-2538-18.

                   R.C. Westmoreland argued the cause for appellant
                   (Westmoreland Vesper Quattrone & Beers, PA,
                   attorneys; R.C. Westmoreland, on the briefs).

                   Daniel J. Gallagher argued the cause for respondent.

PER CURIAM
      In this New Jersey Tort Claims Act (TCA), N.J.S.A. 59:1-1 to -12-3,

negligence suit against defendant City of Atlantic City, plaintiff Elaine

Trivisano's complaint alleged she suffered personal injuries when she tripped on

a raised screw or nail on the Atlantic City boardwalk, fell, and suffered injuries

to her right shoulder. She alleged the City's negligent maintenance of the

boardwalk resulted in a dangerous condition — the raised screw or nail — that

caused her fall.

      The motion court granted the City's motion for summary judgment,

finding the City is immune from liability under the TCA because plaintiff failed

to present sufficient evidence establishing: the screw or nail constitutes a

dangerous condition within the meaning of N.J.S.A. 59:4-1(a); the City had

actual or constructive notice of the alleged dangerous condition; and the actions

taken by the City to protect against the condition, or its failure to take action,

was palpably unreasonable.      See generally N.J.S.A. 59:4-2 (explaining the

requirements that must be satisfied to impose liability on a public entity for

injuries caused by dangerous conditions on property). Plaintiff appeals from the

court's order granting summary judgment to the City on plaintiff's claim. We

affirm.




                                                                            A-4537-19
                                        2
                                        I.

      We conduct a de novo review of an order granting a summary judgment

motion, Globe Motor Co. v. Igdalev, 225 N.J. 469, 479 (2016), and we apply the

same standard as the trial court, State v. Perini Corp., 221 N.J. 412, 425 (2015).

In considering a summary judgment motion, "both trial and appellate courts

must view the facts in the light most favorable to the non-moving party, which

in this case is plaintiff." Bauer v. Nesbitt, 198 N.J. 601, 604 n.1 (2009) (first

citing R. 4:46-2(c); and then citing Brill v. Guardian Life Ins. Co. of Am., 142

N.J. 520, 540 (1995)). Summary judgment is proper if the record demonstrates

"no genuine issue as to any material fact challenged and that the moving party

is entitled to a judgment . . . as a matter of law." Burnett v. Gloucester Cnty.

Bd. of Chosen Freeholders, 409 N.J. Super. 219, 228 (App. Div. 2009) (quoting

R. 4:46-2(c)). Issues of law are subject to the de novo standard of review, and

the trial court's determination of such issues is accorded no deference. Kaye v.

Rosefielde, 223 N.J. 218, 229 (2015).

      Our review of an order granting summary judgment requires our

consideration of "the competent evidential materials submitted by the parties to

identify whether there are genuine issues of material fact and, if not, whether

the moving party is entitled to judgment as a matter of law." Bhagat v. Bhagat,


                                                                            A-4537-19
                                        3
217 N.J. 22, 38 (2014). Here, we discern the following facts from our review of

the parties' Rule 4:46-2 statements and the record of the proceedings before the

motion court.

      On November 1, 2016, plaintiff tripped as she walked on the Atlantic City

boardwalk. She later testified she "felt" her "foot [get] stuck on" "something

that was raised," causing her to fall and resulting in injuries to her right shoulder.

She was aided by nearby pedestrians, and "while [she was] waiting for the EMTs

to come," she "look[ed] back to the place where [her] trip started," and "at that

location [she] saw a raised nail [or] a raised screw." On November 10, 2016,

plaintiff had shoulder surgery for the injuries she suffered in the fall.

      In January 2017, plaintiff served the City with a notice of tort claim in

accordance with the TCA. N.J.S.A. 59:8-8. In February 2017, three months

after her fall, plaintiff returned to the boardwalk with an investigator, Russ

Kelly, who took photographs "of the site showing a raised screw and a raised

bent nail."1 Plaintiff testified that at that time she returned to the boardwalk, she




1
   The object plaintiff claims caused her fall is variously referred to both as a
screw and a nail in the parties' briefs on appeal and the parties' Rule 4:46-2
statements. See R. 4:46-2(a) to (b). (Pa12, 148). We refer to the item as a
screw because, as we explain, plaintiff argued before the motion court and
argues on appeal that a bent screw caused her fall.
                                                                               A-4537-19
                                          4
realized that the entire area was in disrepair, with warped boards everywhere,"

screws sticking out, [and] nails sticking out."

      Dennis McReynolds is employed by the City as a boardwalk inspector.

He testified at deposition that the boardwalk's condition "changes on a daily

basis," and that "the [b]oardwalk crew from Public Works inspect[s] the

[b]oardwalk twice a day," "five days a week," "for items that may be

potential[ly] hazardous." McReynolds explained, however, that he was "the

only inspector" "for the area in question."

      McReynolds testified there are "lots of reasons" the screw depicted in

photographs taken by Kelly in February 2017 "appear[ed] to be bent."

McReynolds opined the: (1) the screw could have been bent by "[v]ehicles

riding up on the boardwalk" and "bounc[ing] [the boards] a little bit," thereby

causing "the screws [to] pop up a little bit" and bend when the vehicles drive

over them; or (2) the screw could have "be[en bent] by the rubber on the edge

of [a] snowplow." McReynolds did not "believe" pedestrian traffic could have

caused the screw to bend, and that "in [his] opinion," the examples he provided

were the only possible causes of the screw "be[ing] bent."

      McReynolds further testified the City "has . . . a working definition

of . . . a tripping hazard" that is "consistent with the . . . Americans with


                                                                         A-4537-19
                                        5
Disabilities Act['s definition], [which is] one-quarter [of an] inch above the

walking surface."    He also stated the City "ha[d] [sufficient] resources to

[conduct] safety inspections of the [b]oardwalk to identify tripping hazards."

Although he opined the bent screw depicted in the February 2017 photographs

did not represent a dangerous condition, he stated that "if [he] saw [the screw in

that condition]," he would "hammer" it down.

      McReynolds also testified that following the City's receipt of plaintiff's

tort claim notice, he was not "given notice of [plaintiff's accident]," he was not

made aware of the City sending anyone to the site of plaintiff's injury to "inspect

what the notice was [about]"; and he "[n]ever [specifically made] an inspection

of the condition that caused [plaintiff] to fall."      However, he testified he

"inspected that area many times since [plaintiff's] fall and if there were any

problems that [he] saw, [he] took care of [them]."

      Plaintiff's expert in boardwalk construction and maintenance, Francesco

Tedesco "review[ed] . . . the [February 2017] photographs provided" by Kelly,

visited the scene on August 28, 2019, almost three years after plaintiff's fall, and

issued a September 11, 2019 report concerning his findings. In his report,

Tedesco states that during his 2019 visit to the site, he "observed a raised deck

board, many 'popped' or raised nails[,] and one bent screw[,]" which he


                                                                              A-4537-19
                                         6
measured and determined was "a minimum of [three-eighths of an inch] above

the deck board[.]" He opined the conditions he observed at the site are "probably

due to substructure deterioration and heavy vehicle traffic," and that "[e]ither of

these foreseeable mechanisms, were of long-time durations (almost [one] year)

and caused this tripping hazard." He also opined "[i]t is highly probable if not

certain that with no notice/warning whatsoever to [plaintiff], she tripped over

[the] raised bent screw/raised deck boards, which caused her to stumble/fall and

cause serious injury."

      Tedesco also offered an opinion on the probable causes of what he

characterized as the deteriorated and unrepaired condition of the raised bent

screw and deck boards. Tedesco reported: "Due to a long process of neglect of

the [C]ity's daily inspectors to see the deteriorated conditions of the boards and

substructure, boards were never replaced/repaired. Screws and nails have been

raised due to repeated traversing of heavy motor vehicles and deteriorated

substructure boards and screws/nails not reset."

      Tedesco's report also includes an opinion the City had constructive notice

of the bent screw plaintiff alleged caused her fall because, based on his

"experience, training[,] and knowledge, the . . . screw was most probably raised

and in dangerous condition for [eleven-plus] months" prior to the "photos of


                                                                             A-4537-19
                                        7
Feb[ruary] 21, 2017."2 In further support of the opinion, Tedesco notes "March

4, 2016 was last snowfall until [the] photos" in February 2017, and "no record

of repair can be accounted for by the City."

      Tedesco's report includes his opinion that because McReynolds was not

notified of the raised screw following the City's receipt of plaintiff's tort claim

notice, and the raised screw had not been repaired by the time he visited the site

in 2019, the City

            failed in notifying its relevant, responsible [b]oardwalk
            personnel of actual notice of trip hazards and has
            ignored for an unreasonably long period of [eleven
            plus] months, and without any reason or reasonable
            basis, the maintenance of its boardwalk, and in fact
            allowed the tripping hazard and boardwalk defect to
            exist both before and after [plaintiff]'s . . . injury.

      The court heard oral argument on the City's motion and entered an order

granting the City summary judgment. In a decision from the bench, the court

found "as a matter of law" that the existence of the "[three-eighths] of an inch"



2
  Tedesco's report also includes an opinion the City had actual notice of the bent
screw plaintiff alleges caused her injury. We do not address that opinion
because in her brief on appeal, plaintiff does not argue the court erred by finding
she did not present evidence establishing the City had actual notice of the bent
screw. See Sklodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011)
("[I]ssue[s] not briefed on appeal [are] deemed waived."); Jefferson Loan Co. v.
Session, 397 N.J. Super. 520, 525 n.4 (App. Div. 2008) (same).


                                                                             A-4537-19
                                        8
"protruding . . . screw" was "minor [or] trivial" and "did not constitute a

dangerous condition" under the TCA.

      The court next found that, even assuming the bent screw constituted a

dangerous condition under the TCA, "Tedesco's report . . . does not provide any

explanation for [his] conclusion [the City] had constructive notice of

the . . . screw [prior to plaintiff's fall], . . . that [the screw] was most probably

raised for [eleven] months [prior to the time of the February 2017 photographs],

or that [the City] had actual notice prior to" plaintiff's fall. The court found

Tedesco's opinion concerning the purported length of time the bent screw

protruded from the boardwalk constituted an inadmissible net opinion, and the

court concluded plaintiff therefore failed to present any evidence establishing

the City had constructive notice of the protruding bent screw prior to plaintiff's

fall. See N.J.S.A. 59:4-2(b).

      The court further found plaintiff did not present evidence establishing a

genuine issue of material fact concerning whether plaintiff's injury was caused

by any "palpably unreasonable" act or omission by the City. See N.J.S.A. 59:4-

2. The court found:

             With regard to this particular incident, as
             indicated[,] . . . McReynolds was the only boardwalk
             inspector for [the City]. He inspects the boardwalk
             twice a day[,] Monday through Friday. He . . . is

                                                                               A-4537-19
                                         9
            equipped to address any tripping hazard.                 The
            boardwalk is four miles long and approximately [sixty]
            feet[,] or so[,] wide at the point where . . . plaintiff fell.
            The actions that the [C]ity took in this instance, this
            [c]ourt finds were not unreasonable with regard to one
            [screw] popped [three-eighths] of an inch on
            that . . . four mile by [sixty] foot boardwalk.


      Because the court found plaintiff did not present evidence supporting a

finding of liability under the TCA, see N.J.S.A. 59:4-2, against the City for a

dangerous condition on its property — the boardwalk — it granted the City

summary judgment. Plaintiff appeals from the court's summary judgment order.

                                         II.

      Public entities are presumptively "immune from tort liability unless there

is a specific statutory provision imposing liability." Kahrar v. Borough of

Wallington, 171 N.J. 3, 10 (2002). "Under the TCA, immunity [for tort liability]

is the rule and liability is the exception." Posey v. Bordentown Sewerage Auth.,

171 N.J. 172, 181 (2002). Thus, "a public entity is 'immune from tort liability

unless there is a specific statutory provision' that makes it answerable for a

negligent act or omission." Polzo v. Cnty. of Essex, 209 N.J. 51, 65 (2012)

(quoting Kahrar, 171 N.J. at 10); see also N.J.S.A. 59:2-1(a) ("Except as

otherwise provided by [the TCA], a public entity is not liable for an injury,

whether such injury arises out of an act or omission of the public entity . . . .").

                                                                              A-4537-19
                                        10
      The TCA allows imposition of tort liability against public entities for

injuries caused by conditions of property, but only in limited circumstances.

Under N.J.S.A. 59:4-2, a public entity has tort liability for injuries caused by the

entity's property only where it is established: (1) the public entities' "property

was in dangerous condition at the time of the injury"; (2) "the injury was

proximately caused by the dangerous condition"; (3) "the dangerous condition

created a reasonably foreseeable risk of the kind of injury which was incurred";

and (4) "a negligent or wrongful act or omission of [a public]

employee . . . created the dangerous condition" or "a public entity had actual or

constructive notice of the dangerous condition[.]" See also Vincitore v. N.J.

Sports & Expo. Auth., 169 N.J. 119, 125 (2001). A public entity is not liable

for a dangerous condition of its property "if the action the entity took to protect

against the condition or the failure to take such action was not palpably

unreasonable." N.J.S.A. 59:4-2.

      A plaintiff asserting a tort claim against a public entity for injuries

allegedly caused by a condition on entity's property must present evidence

satisfying each of the elements of a cause of action under N.J.S.A. 59:4-2.

Polzo, 209 N.J. at 66; see also Carroll v. N.J. Transit, 366 N.J. Super. 380, 386

(App. Div. 2004) (explaining N.J.S.A. 59:4-2 "places the burden squarely on the


                                                                              A-4537-19
                                        11
plaintiff to prove each of its elements"). A failure to present sufficient evidence

establishing any element of a cause of action under N.J.S.A. 59:4-2 requires

dismissal of the claim. Polzo, 209 N.J. at 66.

      Plaintiff argues on appeal that the trial court erred by finding as a matter

of law that: (1) the raised screw plaintiff claims caused her fall did not constitute

a "dangerous condition"; (2) Tedesco's report constituted an inadmissible net

opinion, and plaintiff's failure to otherwise provide evidence establishing the

length of time the screw was present on the City's property rendered plaintiff

unable to satisfy her burden of proving the City had "constructive notice" of the

alleged dangerous condition prior to plaintiff's fall; and (3) plaintiff presented

no evidence establishing her injury was caused by any "palpably unreasonable"

action or omission by the City. N.J.S.A. 59:4-2.

      Plaintiff first claims the court erred by determining as a matter of law that

the protruding bent screw did not constitute a dangerous condition. Plaintiff

argues that whether the bent screw constituted a dangerous condition for

purposes of determining the City's liability under N.J.S.A. 59:4-2 presented a

fact issue for a jury.

      Under the TCA, a dangerous condition is defined as a "condition of

property that creates a substantial risk of injury when such property is used with


                                                                              A-4537-19
                                        12
due care in a manner in which it is reasonably foreseeable that it will be used."

N.J.S.A. 59:4-1(a). To pose a "'substantial risk of injury' a condition of property

cannot be minor, trivial, or insignificant. However, the defect cannot be viewed

in a vacuum. Instead, it must be considered together with the anticipated use of

the property . . . ." Atalese v. Long Beach Twp., 365 N.J. Super. 1, 5 (App. Div.

2003). The phrase "used with due care" is understood to mean "objectively

reasonable" use. Garrison v. Twp. of Middleton,154 N.J. 282, 291 (1998).

      "Whether property is in a 'dangerous condition' is generally a question for

the" jury, as "the finder of fact." Vincitore, 169 N.J. at 123. However, a court

may properly decide property is not in a dangerous condition under N.J.S.A.

59:4-1(a) where it determines that a reasonable factfinder could not find the

property was in a dangerous condition. Id. at 124; see also Polyard v. Terry,

160 N.J. Super. 497, 510 (App. Div. 1978) (explaining a court may determine if

a property is in a dangerous condition under N.J.S.A. 59:4-1(a) where the

evidence does not permit "reasonable minds to differ as whether" the condition

is dangerous); cf. Daniel v. N.J. Dep't of Transp., 239 N.J. Super. 563, 573 (App.

Div. 1990) (finding trial court properly allowed jury to consider a public entity 's

liability under N.J.S.A. 59:4-2 where a reasonable jury could conclude the

property was in a dangerous condition).


                                                                              A-4537-19
                                        13
      Plaintiff correctly notes the City's boardwalk inspector, McReynolds,

testified that a tripping hazard is presented when a screw protrudes more than

one-quarter of an inch above the boardwalk's surface. Indeed, plaintiff argues

the bent screw was a dangerous condition because it exceeded what she argued

was the one-quarter inch tripping threshold. But plaintiff's dangerous condition

claim is based on the assertion the bent screw protruded by three-eighths of an

inch. In other words, plaintiff claims the protruding bent screw presented a

substantial risk of injury because it exceeded the claimed tripping hazard

standard by one-eighth of an inch.

      The miniscule and practically immeasurable deviation from the tripping

threshold presented by a single bent screw on a boardwalk that is four miles

long, and sixty feet wide, does not permit a determination by a reasonable

factfinder that the screw created a "substantial risk of injury" to the anticipated

users of the boardwalk, including pedestrians such as plaintiff. See, e.g., Wilson

v. Jacobs, 334 N.J. Super. 640, 648-49 (App. Div. 2000) (finding no "dangerous

condition" presented to pedestrians by the defendant's sidewalk, despite the

court reviewing photographs of the sidewalk and noting "a space between two

concrete blocks"); cf. Atalese, 365 N.J. Super. at 6 (finding a three-quarter inch

pavement differential in a bike and pedestrian lane spanning an entire block that


                                                                             A-4537-19
                                       14
resulted in an injury to a pedestrian constituted a "substantial risk of injury").

Under the circumstances presented, when viewed most favorably to plaintiff, we

are convinced the court correctly concluded that no reasonable factfinder could

find a single bent screw protruding three-eighths of an inch above the boardwalk

surface created "a substantial risk of injury" to an individual exercising due care

while walking on the boardwalk. See N.J.S.A. 59:4-1(a). The court therefore

correctly determined plaintiff failed to present sufficient evidence of a

dangerous condition to support his cause of action against the City under

N.J.S.A. 59:4-2.

        We also affirm the court's summary judgment order for a separate but

equally dispositive reason.     Even assuming the bent screw constituted a

dangerous condition, plaintiff's cause of action fails as a matter of law because

the summary judgment record is devoid of competent evidence the City had

constructive notice of the condition prior to plaintiff's fall. See N.J.S.A. 59:4-

2(b).

        Plaintiff relied, and relies, solely on Tedesco's opinion concerning the

purported length of time the bent screw protruded from the boardwalk 's surface

to support her claim the City had constructive notice of the alleged dangerous

condition — the bent screw — under N.J.S.A. 59:4-2(b). Plaintiff argues the


                                                                             A-4537-19
                                       15
court erred by finding Tedesco's opinion the protruding bent screw was present

for at least eight months prior to her fall constituted an inadmissible net opinion.

Based on that finding, the court determined plaintiff did not present any

competent evidence the City had constructive notice of the screw prior to

plaintiff's fall.3

       "When . . . a trial court is 'confronted with an evidence determination

precedent to ruling on a summary judgment motion,' it 'squarely must address

the evidence decision first.'"    Townsend v. Pierre, 221 N.J. 36, 53 (2015)

(quoting Estate of Hanges v. Metro. Prop. & Cas. Ins., 202 N.J. 369, 384-85

(2010)). Appellate review of a trial court's disposition on a summary judgment

motion "proceeds in the same sequence, with the evidentiary issue resolved first,

followed by the summary judgment determination of the trial court." Ibid. We

apply these principles here.

       We review a court's "[e]videntiary decisions . . . under the abuse of

discretion standard." Hanges, 202 N.J. at 383-84. "Under this standard, 'an

appellate court should not substitute its own judgment for that of the trial court,


3
   Again, plaintiff does not argue on appeal that the court erred by finding
plaintiff failed to present competent evidence establishing the City had actual
notice of the bent screw prior to plaintiff's fall. We therefore do not address the
court's finding and conclusion. Sklodowsky, 417 N.J. Super. at 657; Jefferson
Loan Co., 397 N.J. Super. at 525 n.4.
                                                                              A-4537-19
                                        16
unless the trial court's ruling was so wide of the mark that a manifest denial of

justice resulted.'" Hanisko v. Billy Casper Golf Mgmt., Inc., 437 N.J. Super.

349, 362 (App. Div. 2014) (quoting State v. Brown, 170 N.J. 138, 147 (2001)).

"However, [w]hen the trial court fails to apply the proper test in analyzing the

admissibility of proffered evidence, our review is de novo." Konop v. Rosen,

425 N.J. Super. 391, 401 (App. Div. 2012) (alteration in original) (internal

quotation marks and citation omitted).

      A public entity is "deemed to have constructive notice of a dangerous

condition . . . only if the plaintiff establishes that the condition existed for such

a period of time and was of such an obvious nature that the public entity, in the

exercise of due care, should have discovered the condition and its dangerous

character." N.J.S.A. 59:4-3(b). Here, plaintiff relied solely on the opinion set

forth in Tedesco's report to establish the bent screw protruded from the

boardwalk for a sufficient period of time prior to her fall to establish

constructive notice under N.J.S.A. 59:4-3(b).

      "The net opinion rule is a 'corollary of [N.J.R.E. 703],'" Townsend, 221

N.J. at 53 (alteration in original) (quoting Polzo v. County of Essex, 196 N.J.

569, 583 (2008)), and "requires that an expert '"give the why and wherefore"

supporting an opinion "rather than a mere conclusion,"'" id. at 54 (quoting


                                                                               A-4537-19
                                        17
Borough of Saddle River v. 66 E. Allendale, LLC, 216 N.J. 115, 144 (2013)).

"The net opinion rule . . . mandates that experts 'be able to identify the factual

bases for their conclusions, explain their methodology, and demonstrate that

both the factual bases and the methodology are reliable.'" Id. at 55 (quoting

Landrigan v. Celotex Corp., 127 N.J. 404, 417 (1992)). "For example, 'a trial

court may not rely on expert testimony that lacks an appropriate factual

foundation and fails to establish the existence of any standard about which the

expert'" offers an opinion. Davis v. Brickman Landscaping, Ltd., 219 N.J. 395,

410 (2014) (quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207 N.J. 344,

373 (2011)). "[A]n expert offers an inadmissible net opinion if he or she 'cannot

offer objective support for his or her opinions[] but testifies only to a view about

a standard that is 'personal.'" Ibid. (quoting Pomerantz Paper Corp., 207 N.J. at

372).

        Tedesco's opinion, as reflected in his report, concerning the purported

length of time the bent screw protruded above the boardwalk surface is

untethered to any "why or wherefore." Townsend, 221 N.J. at 54. The opinion

is based solely on what Tedesco declares is his "experience, training[,] and

knowledge." Tedesco's report also does not identify any "objective support"

supporting his opinion, Davis, 219 N.J. at 410, or describe any reliable


                                                                              A-4537-19
                                        18
methodology upon which his opinion is found, Townsend, 221 N.J. at 55. His

report conspicuously offers none.

      In the portion of his report addressing the purported length of time the

bent screw protruded from the boardwalk surface, Tedesco makes a vague

parenthetical reference, stating "March 4, 2016 was [the] last snowfall until

photos of February 21, 2017." The reference, however, is unexplained, does not

include any "why and wherefore," and is bereft of any explanation as to the

manner in which the included information supports an opinion grounded in any

objective standard concerning the length of time the bent screw protruded prior

to plaintiff's fall.4 The absence of any articulated "why and wherefore" for his


4
  We are not persuaded by plaintiff's attempt to fill the gaps in Tedesco's report
with arguments that find no support in competent evidence in the motion record.
In a tacit admission Tedesco's report does not include the "why and wherefore"
required for a competent expert opinion, plaintiff proffers in her brief on appeal
what she contends was Tedesco's reasoning underlying his opinion about the
length of time the bent screw protruded above the boardwalk surface. For
example, she contends Tedesco would testify about the condition of the bent
screw shown in the February 2017 photographs and the discoloration of the
screw, and he would explain the reason he referred to the March 4, 2016 snowfall
date was because McReynolds testified the bent screw may have been caused by
a snowplow. Plaintiff's proffer is unsupported by any competent evidence in the
form of an affidavit or certification from Tedesco, and no affidavit or
certification from Tedesco was presented to the motion court. See R. 1:6-6. In
her brief on appeal, plaintiff seeks to provide the "why and wherefore" for
Tedesco's opinion that is absent from the report upon which plaintiff exclusively
relied in opposition to the City's summary judgment motion. Plaintiff's effort to


                                                                            A-4537-19
                                       19
opinion concerning the length of time the bent screw protruded above the

boardwalk surface renders his opinion a purely personal one — a "mere

conclusion" — that is an inadmissible net opinion. Id. at 54; see also Pomerantz

Paper Corp., 207 N.J. at 372 (explaining "an expert's bare opinion that has no

support in factual evidence or similar data is a mere net opinion which is not

admissible and may not be considered"). As a result, we are unable to conclude

the court abused its discretion by failing to consider Tedesco's opinion as

competent evidence supporting plaintiff's opposition to the City's summary

judgment motion. See Arroyo v. Durling Realty, LLC, 433 N.J. Super. 238,

243-44(App. Div. 2013) (stating "the conclusory statements of plaintiff's expert

are not grounded in identified objective standards . . . and thus must be

discarded as inadmissible net opinion," and "a net opinion is insu fficient to

satisfy a plaintiff's burden [in opposing] summary judgment").

      Lacking any competent evidence concerning the length of time the bent

screw plaintiff alleges caused her fall protruded from the boardwalk surface,




breathe life into the Tedesco's fatally flawed net opinion, based solely on the
arguments in her brief on appeal, is unavailing. See ibid.; see also Baldyga v.
Oldman, 261 N.J. Super. 259, 265 (App. Div. 1993) ("The comments following
[Rule 1:6-6] illustrate that its purpose is to . . . eliminate the presentation of facts
which are not of record by unsworn statements of counsel made in briefs and
oral arguments.").
                                                                                 A-4537-19
                                         20
plaintiff failed to carry her burden of establishing the City had constructive

notice of the condition of the City's property upon which her cause of action is

based. See N.J.S.A. 59:4-2(b); N.J.S.A. 59:4-3(b). "[A] net opinion alone is

insufficient to sustain [a] plaintiff's burden of establishing a public entity was

on constructive notice of a dangerous condition." Polzo, 196 N.J. at 584. The

court correctly determined plaintiff's failure to present evidence establishing

that essential element of her cause of action under N.J.S.A. 59:4-2 entitled the

City to judgment as a matter of law. Polzo, 209 N.J. at 66.

      We are also convinced the court correctly determined plaintiff failed to

present sufficient evidence establishing that "the action or inaction on the part

of the public entity in protecting against the condition was 'palpably

unreasonable.'" Kolitch v. Lindedahl, 100 N.J. 485, 492-93 (1985). To establish

palpably unreasonable behavior, a plaintiff has a "steep burden" to prove "more

than ordinary negligence." Coyne v. State, Dep't of Transp., 182 N.J. 481, 493

(2005). "Palpably unreasonable" implies behavior by a public entity "'that is

patently unacceptable under any given circumstance' and that 'it must be

manifest and obvious that no prudent person would approve of its course of

action or inaction.'" Holloway v. State, 125 N.J. 386, 403-04 (1991) (quoting

Kolitch, 100 N.J. at 493 (citations omitted)). A determination of whether a


                                                                            A-4537-19
                                       21
public entity's behavior is palpably unreasonable involves "not only what has

been done" but also the entity's "motivating concerns." Schwartz v. Jordan, 337

N.J. Super. 550, 563 (App. Div. 2001). "Simply put, the greater the risk of

danger known by the [public entity] and sought to be remedied, the greater the

need for urgency." Ibid.

      Although whether a public entity acted in a palpably unreasonable manner

is an issue often decided by a jury, the court may decide the question in

appropriate cases. Maslo v. City of Jersey City, 346 N.J. Super. 346, 350-51

(App. Div. 2002). "[L]ike any question of fact, the determination of palpable

unreasonableness is subject to a preliminary assessment by the court as to

whether it can reasonably be made by a fact-finder considering the evidence."

Charney v. City of Wildwood, 732 F. Supp. 2d 448, 457 (D.N.J. 2010) (citing

Black v. Borough of Atlantic Highlands, 263 N.J. Super. 445, 451-52 (App. Div.

1993)), aff'd, 435 Fed. Appx. 72 (3d Cir. 2011).

      In Carroll, a case involving a slip and fall in a subway station, we noted

the following in determining that the plaintiff did not satisfy the "palpably

unreasonable" prong of a cause of action under N.J.S.A. 59:4-2:

            The [plaintiff's] proposition that it was palpably
            unreasonable for the [defendant's] worker to sweep the
            [subway] platform before the steps [where the plaintiff
            fell] is completely unsupported by any evidence in [the]

                                                                          A-4537-19
                                      22
           record. So too is the similar labeling of [the]
           defendant's inspection routine.        [The p]laintiff
           presented no proofs on the standard of care for
           inspections of subway or rail stations. And, as
           previously noted, the record is devoid of any evidence
           of a history of similar incidents or complaints, or a
           demonstrable pattern of conduct or practice to suggest
           the need for a more frequent inspection schedule. As
           such,    [the]   plaintiff's   claims    of   palpable
           unreasonableness presented no jury question.

           [366 N.J. Super. at 390-91 (first citing Muhammad v.
           N.J. Transit, 176 N.J. 185, 200 (2003); and then citing
           Maslo, 346 N.J. Super. at 346 349).]

     In Charney, a case in which the plaintiff fell due to the presence of a hole

in the Wildwood boardwalk, the court determined the plaintiff did not raise a

genuine issue of material fact as to whether Wildwood acted palpably

unreasonably under the TCA. The court explained:

           Even assuming . . . that [the defendant] had notice of
           the hole, it cannot be said that the decision to leave a
           one and one-half inch deep, one and one-quarter inch
           wide triangular hole unrepaired was palpably
           unreasonable. At wors[t], the decision to leave small
           boardwalk defects unrepaired was negligent. Indeed,
           [the defendant] . . . arguably could have made more
           thorough and efficient repairs of the boardwalk.
           Perfection, however, is not required under the [TCA].
           [The defendant] made daily inspections of the
           boardwalk and repaired those defects it deemed
           sufficiently hazardous . . . . [The defendant]'s failure
           to remedy a small defect in a walkway surface cannot
           be said to constitute the kind of "outrageous" or
           "patently unacceptable" behavior that rises to the level

                                                                           A-4537-19
                                     23
             of palpable unreasonableness.      Imperfections in
             boardwalk surfaces are commonplace, and the failure
             of a public entity to remedy every small defect in a
             boardwalk simply cannot be deemed palpably
             unreasonable.

             [732 F. Supp. 2d at 458.]

      Here, plaintiff did not present any competent evidence establishing the

purported dangerous condition — the bent screw that protruded three-eighths of

an inch above the boardwalk surface — was the result of any "palpably

unreasonable" action or omission prior to plaintiff's fall. Plaintiff argues in part

that the City's actions were palpably unreasonable because McReynolds

conducted approximately two hundred inspections of the boardwalk and failed

to discover the protruding bent screw during the eleven months the bent screw

protruded from the boardwalk prior to the taking of the February 2017

photographs. We reject that argument, however, because it is premised on

Tedesco's inadmissible net opinion that the bent screw protruded from the

boardwalk during that eleven-month period, and plaintiff otherwise failed to

present any competent evidence establishing the length of time the screw

protruded prior to plaintiff's fall.

      Plaintiff also relies on Tedesco's opinions concerning the City's actions

and the boardwalk's condition following her fall. For example, Tedesco states


                                                                              A-4537-19
                                         24
the protruding bent screw was present when he inspected the boardwalk in 2019,

almost three years after plaintiff's fall, and he opines the continued presence of

the bent screw established the City acted in a palpably unreasonable manner in

conducting its inspections of the boardwalk. We are unconvinced by plaintiff's

reliance on Tedesco's opinion because success on her claim requires evidence

the City's conduct was palpably unreasonable with regard to protecting against

the purported dangerous condition at the time she fell, not over the three years

after she fell. See N.J.S.A. 59:4-2 ("Nothing in this section shall be construed

to impose liability upon a public entity for a dangerous condition of its public

property [unless] the action the entity took to protect [the plaintiff] against the

condition or the failure to take such action was . . . palpably unreasonable."

(Emphasis added)).

        Plaintiff failed to present any evidence demonstrating the City's daily

inspections of the Boardwalk prior to her fall were palpably unreasonable by

failing to discover and fix the bent screw that, even based on the standards

proffered by Tedesco, exceeded the tripping threshold by a mere eighth of an

inch.    Plaintiff's counsel argues that McReynolds's method of conducting

inspections while riding in his vehicle was palpably unreasonable, but the claim

is unsupported by any competent evidence of an objective and accepted


                                                                             A-4537-19
                                       25
inspection standard.       Similarly, Tedesco opined generally that the City's

inspection efforts were inadequate, but he failed to identify any objective

"standard of care for inspections of [boardwalks]," pursuant to which he reached

his conclusion that the City's inspections and its "fail[ure] to see" the bent screw

prior to plaintiff's fall were in any way "palpably unreasonable." Carroll, 366

N.J. Super. at 390-91; see also Davis, 219 N.J. at 410 (quoting Pomerantz Paper

Corp., 207 N.J. at 373).

      Further, the record is "devoid of any evidence of a history of similar

incidents or complaints, or a demonstrable pattern of conduct or practice [which

would have] suggest[ed] the need for a more frequent inspection schedule" or

different inspection methodology prior to plaintiff's fall. Carroll, 366 N.J.

Super. at 390-91.      Plaintiff presented evidence concerning only one other

incident that she contends occurred "[twenty] to [thirty] paces" from the site of

her injury, in which a pedestrian allegedly fell due to a raised screw or nail on

the boardwalk. However, plaintiff fell in 2016, and the fall in the case to which

she refers occurred in 2018.       Thus, plaintiff offers no "history of similar

incidents or complaints, or a demonstrable pattern or practice to suggest the need

for a more frequent inspection schedule" relating to the period preceding her

injury. Ibid.; see also N.J.S.A. 59:4-2.


                                                                              A-4537-19
                                        26
      As the Court reasoned in Polzo, we "do not have the authority to dictate

to public entities the ideal form of [a boardwalk] inspection program particularly

given the limited resources available to them." 209 N.J. at 69. Thus, "[w]e

cannot find that the absence of a more systematic program violates the [TCA],

particularly when plaintiff has not provided . . . any recognized standard of care

that deserves more." Ibid. The motion court correctly determined plaintiff

failed to present sufficient evidence establishing the City acted in a palpably

unreasonable manner concerning the alleged dangerous condition. N.J.S.A.

59:4-2.

      Plaintiff's remaining arguments that we have not directly addressed are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                            A-4537-19
                                       27